Citation Nr: 1123244	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  09-47 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected hemorrhoids.

2.  Entitlement to residuals of a head injury.

3.  Entitlement to service connection for low back pain.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from April 1974 to February 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee that denied service connection for a cervical spine disorder, a head injury, and a low back disorder.  The RO granted service connection for hemorrhoids and assigned an initial noncompensable evaluation, effective July 16, 2007.  The Veteran perfected an appeal of this decision.

In a rating decision issued in January 2011, the RO granted service connection for the cervical spine disorder and assigned an initial 10 percent evaluation, effective July 16, 2007.  Therefore, this issue is no longer on appeal.

The issue of entitlement to service connection for low back pain addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the entire appeal period, the Veteran's hemorrhoids have manifested without thrombosis, excessive redundant tissue, or persistent bleeding with secondary anemia or fissures.

2.  Residuals of a head injury, other than service-connected cervical spondylosis with right upper extremity radiculopathy, have not been shown.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for hemorrhoids have not been met.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. §§ 4.114, Diagnostic Code 7336 (2010).

2.  A head injury was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements regarding service connection were accomplished in a July 2007 letter that was provided before the adjudication of the claim.  With respect to the notice requirements regarding entitlement to a higher initial rating for the service-connected hemorrhoids, the United States Court of Appeals of the Federal Circuit (Federal Circuit) has held that once the underlying claim is granted further notice as to downstream questions, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Accordingly, the Board finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and private treatment records have been obtained and he has been provided with VA examinations in connection with the present claims.  Further, the Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf.  He also declined a hearing related to his present claim.  Thus, the Board finds that reasonable efforts were made by VA to satisfy its duty assist and to obtain evidence necessary to substantiate the Veteran's claim.  Hence, no further assistance to develop evidence is required.


II. Higher Rating

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service- connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  The Veteran is presumed to be seeking the maximum benefit allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, (1993).  

In an April 2008 rating decision, the RO awarded service connection for hemorrhoids and assigned a noncompensable (0 percent) evaluation, effective July 16, 2007.  He contends he is entitled to an initial compensable rating.

The Veteran's hemorrhoids are rated pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7336.  Under this diagnostic code, a 0 percent rating is warranted for mild or moderate external or internal hemorrhoids.  To warrant a higher 10 percent rating, there must be evidence of large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  To warrant a 20 percent rating, there must be evidence of hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  Id.

The Veteran's service treatment records are positive for diagnosis and treatment of hemorrhoids.  Post-service private treatment records, dated prior to the effective date of service connection for hemorrhoids, also note the existence of hemorrhoids.  In his April 2009 Notice of Disagreement (NOD), the Veteran reported that his hemorrhoids caused persistent bleeding every couple of months.  In his substantive appeal received in November 2009, the Veteran stated that his hemorrhoids manifest with persistent bleeding, excessive external tissue and constipation.

The Veteran was afforded a VA examination in September 2010.  His claims file was reviewed by the examiner.  The Veteran reported that over the last 40 years he has self-treated with warm water soaks and Epsom salt.  The course of his condition since onset had been stable.  The Veteran reported occasional rectal bleeding but denied any history of rectal prolapse, recurrent anal infections, or thrombosis.  He also denied any difficulty passing stool.  He described hemorroidal flare-ups as itching and burning with relief achieved by hot tub baths and Epsom salt soaks.  On physical examination, external hemorrhoids were present.  One was measured at 0.5 x 0.25 centimeters (cm) and the other was 0.25 cm x 0.25 cm.  There was no evidence of thrombosis, bleeding, fissures, or excessive redundant tissue.  The diagnosis was hemorrhoids.  The examiner indicated that there were no significant effects on the Veteran's occupation.  The Veteran reported that he had not missed any time from work in the last 12 months due to his hemorrhoids.  

Based on the evidence, a compensable evaluation for hemorrhoids is not warranted at any time over the course of this appeal.  The evidence does not reflect that the Veteran's service-connected disability manifests with large irreducible or thrombotic hemorrhoids.  Although the Veteran has competently and credibly reported the presence of excessive redundant tissue, this was not found upon the objective 2010 VA examination.  Further, even if excessive redundant tissue was present at some point during the appeal, such symptoms must accompanied by findings of irreducible large or thrombotic hemorrhoids in order to warrant a compensable rating.  Here, there are no objective findings of irreducible large or thrombotic hemorrhoids and the Veteran does not report the same.  Additionally, there is no suggestion that the Veteran's hemorrhoids have resulted in persistent bleeding with anemia or fissures.  Thus, while Veteran competently and credibly reports that he has had persistent bleeding on occasion or every couple of months, neither secondary anemia nor fissures have been shown.  In short, the evidence demonstrates that the Veteran's external hemorrhoids cause no more than intermittent flare-ups with occasional bleeding and no thrombosis.  His condition is largely self-treated with use of Epsom salt soaks as needed and there is no evidence of severe complications.  As such, the preponderance of the evidence is against the Veteran's entitlement to a compensable rating for this disability.  38 C.F.R. § 4.114, DC 7336.

The Board has considered whether the record raises the matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).  There is a three-step analysis for determining whether an extraschedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008); aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  First, there must be a comparison between the level of severity and symptomatology of the service-connected disability and the criteria found in the rating schedule to determine whether the disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the Veteran's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  The specific rating criteria utilized in the evaluation of the Veteran's service-connected hemorrhoid disability adequately addresses the severity of his symptoms throughout the entire appeal period.  As the assigned schedular evaluation adequately contemplates the Veteran's disability and symptomatology, consideration of whether his disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization is unnecessary.  See Thun v. Peake, 22 Vet. App. at 115.  Referral for consideration of an extraschedular rating is not warranted.

Finally, the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009) held that every claim for a higher rating includes a claim for a total disability based on individual unemployability (TDIU) where the Veteran claims that his service-connected disabilities prevents him from working.  In this case, the Veteran has not claimed that his service-connected hemorrhoid disability prevents him from working, and the evidence does not reflect the same; thus a claim for TDIU has not been raised in this decision.

III. Service Connection 

The Veteran contends that he has a disability due a head injury received in service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Service treatment records show the Veteran was treated for a half inch cut to his head in December 1979.  There is no record of follow treatment or any residuals.  He was treated for neck pain in April 1980 and May 1980 that was diagnosed as a muscle strain of the neck.  Several months later in November 1980 the Veteran was again treated for neck pain, at which time he reported that he had sustained injury to his neck in April 1980 while playing basketball.  Service records dated up through November 1981 show treatment for continued neck pain (diagnosed as a strain) with the Veteran's report that such pain had been present since being struck on the left side of his neck while playing basketball in 1980.  His complaints also included having a stiff neck with soreness and pain when turning his head.  The Veteran's separation examination showed that an inspection of his head and neurologic systems were normal.  The Veteran denied a history of a head injury on his Report of Medical History form that accompanied the examination.  

Post-service private treatment records do not reflect findings of residuals of a head trauma; however, there are complaints of neck and shoulder problems and treatment related to degenerative changes of the cervical spine.  

In statements received from the Veteran over the course of the appeal, he has consistently indicated that his head injury occurred in the same accident that caused injury to his neck and cervical spine.  In his claim received in July 2007, the Veteran stated that in 1978 he was hit in the head and neck by a cargo hatch while riding on an armored personnel carrier (APC).  In his NOD received in April 2009, the Veteran reported that his neck pain and his head injury were "linked together."  He explained this was because at times his neck became stiff and he felt like it became "locked" when he tried to turn his head in either direction.  He again attributed these symptoms with having been hit in the head by the APC's cargo hatch.  In his substantive appeal, he reported that the injury caused his neck to "lock up" and his back to spasm.

At a VA examination of the cervical spine conducted in October 2010, the Veteran reported that a cargo hatch hit him on his helmet in the early 1980s and that his neck pain had persisted since then.  His symptoms of cervical pain were diagnosed as cervical spondylosis at C3-4, C4-5, C5-6 and C7 with C7-T1 spondylolisthesis with radiculopathy in the right C8 dermatome and were related to his reported history of injury.  The Veteran was granted service connection for this disability by way of a January 2011 rating decision.

Based on the evidence, the Board finds that service connection for residuals of head trauma is not warranted.  As shown, the service records do not reflect a history of a head injury contemporaneous with an in-service neck injury, as the Veteran currently reports.  Other than the small laceration to his head in 1979, there is no record of any treatment for head trauma in service.  Nonetheless, the Veteran is competent to report that he was hit in the head (while wearing a helmet) by an APC cargo hatch.  The Board notes, however, that there is no competent evidence of a current disability manifested as residuals of trauma to the head.  The Veteran would be certainly be competent to describe his current symptoms involving his head, however, the only symptoms he reports are residuals of an in-service injury involve his cervical spine and such symptoms have been diagnosed as cervical spondylosis and spondylolisthesis.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  Simply put, in the absence of proof of present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As there is no current disability manifested as a residual of head trauma that can be related to service, the claim for service connection for residual of a head injury is denied.

ORDER

A compensable rating for hemorrhoids is denied.

Service connection for residuals of a head injury is denied.


REMAND

The Veteran alleges that he has a back disability as a result of an injury in service.  Service treatment records show the Veteran was treated for a complaint of right-sided low back pain in August 1979.  He was diagnosed with a possible right side back strain.  Post-service private medical records show intermittent complaints of low back pain.  

The Board notes that, to date, VA has neither afforded the Veteran an examination nor solicited a medical opinion as to the onset and/or etiology of his claimed low back disability.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus on remand, the Veteran must be provided a VA examination and the examiner should indicate whether the Veteran has a current low back disability that is related to his military service, including the right-side back strain treated in service. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide or identify any additional pertinent VA or private treatment records.  All identified records should be associated with the claims file after receipt of any necessary authorizations, and.  All efforts to obtain such records should be fully documented.

2.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service low back symptoms.  He should be provided a reasonable amount of time to submit this lay evidence.

3.  Then afford the Veteran a VA examination to determine the nature and etiology of his claimed low back disorder.  The claims folder must be made available and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  For any low back disorder found on examination, the examiner should opine as to whether it is at least as likely as not that such disorder had its onset in service; is causally related to service, to include the noted right-side back strain; or manifested within a year of discharge from service.  

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.  In addition, the examiner must acknowledge and discuss lay evidence regarding any continuity of symptomatology since service.  

4.  Then readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


